Citation Nr: 1740982	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-35 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Elizabeth G. Zellner, Attorney


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970. The Veteran died in April 2012; the appellant is his surviving spouse.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This matter was previously before the Board in June 2015, and remanded for additional development. Subsequent to the Board's remand, in May 2016, the RO made a formal determination conceding the Veteran's exposure to herbicides.


FINDINGS OF FACT

1. The Veteran died in April 2012. His death certificate lists the immediate cause of death as glioblastoma multiforme (GBM).

2. The Veteran was exposed to herbicides during service the Veteran's death was causally related to his presumptive exposure to herbicides during service. 

3. Although the Veteran was exposed to herbicides during service, his terminal GBM is not among those diseases listed as a presumptive disorder. 

4. The competent evidence supports a finding that the Veteran's terminal GBM was caused by his presumed in-service herbicide exposure, and in turn, GBM caused the Veteran's death.

CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1310, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has claimed that service connection for the cause of the Veteran's death. The Veteran died in August 2012 from glioblastoma multiforme (GBM). Specifically, she has asserted that his GBM, and thus his death, is due to herbicide exposure while at the demilitarized zone (DMZ) in Korea during service.

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death. 38 C.F.R. § 3.312.

To be considered a principal cause of death, a service-connected disability must have been singly or jointly with some other condition the immediate or underlying cause of death or have been etiologically related to the cause of death. For a service-connected disability to be a contributing cause, it must have substantially or materially contributed to a veteran's death; it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection. A contributory cause of death is inherently one not related to the principal cause. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(b)(c).

A veteran who, during active service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated at or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iv). 

If a veteran was exposed to an herbicide agent (including Agent Orange) during active service and has contracted one of a list of specified disabilities to a degree of 10 percent or more at any time after service, service connection is presumptively warranted even though there is no record of such disease during service. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6), 3.309(e). 

The RO made a formal finding in May 2016 that the Veteran was presumptively exposed to herbicides during service. The Veteran served in Korea in Headquarters Company (HHC), 1st Battalion, 17th Infantry, 7th Infantry Division in 1969 and 1970.  The 1st Battalion, 17th Infantry, 7th Infantry Division is an acknowledged military entity operating in the Korean Demilitarized Zone (DMZ) during the qualifying time frame for the Veteran to receive the presumption of herbicide exposure.

GBM is not listed as a presumptive disease under 38 C.F.R. § 3.309(e); thus, presumptive service connection is not warranted. When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service, to include as based on exposure to herbicides. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

In November 2013, the Appellant submitted two private medical opinions. The first opinion was from Dr. G., who was the Veteran's primary care physician for over twenty years. Dr. G. stated that the Veteran's family does not have a history of brain cancer, nor does the Veteran's record give any indication that he would succumb to GBM. Dr. G. also stated that although he cannot say with certainty that the Veteran's exposure to Agent Orange during his service was a direct cause of his GBM, he can conclude that his death from GBM "is as likely to have been caused from his exposure as not." 

The second private opinion is from Dr. B., the Veteran's treating neuro-oncologist for seven years and also an associate professor in the neurology department at a university school of medicine. In Dr. B.'s curriculum vitae (CV), he lists several publications where he states that his original observations are in the listed publications. Many of these publications are studies of cancer involving gliomas.

Dr. B. stated that he "cannot say with certainty that the Veteran's exposure was a direct cause [of his cancer], but I can conclude that his death from GBM is as likely to have been caused from his exposure to Agent Orange as not." In support of his opinion, noted that family history, risks associated with one's vocation, environmental exposures and the like may all contribute to a diagnosis of GBM. "Based upon a review of [the Veteran's] medical, social, and family history, nothing stands out to me that would indicate that he would become a victim of GBM except for the presumed herbicide exposure that he received during his service in the Vietnam Conflict."

The only other medical opinion in connection with the cause of the Veteran's brain cancer is a May 2007 VA opinion that the Veteran's glioblastoma was not likely related to his service because there is no known connection between the firing of shoulder-fired head seeking redeye missile and the development of glioblastoma. There was no reference in that opinion to herbicide exposure in service; thus, the Board affords that opinion no probative value .

The cause of the Veteran's death was GBM. The private opinions are based on an accurate factual premise, and offer clear conclusions and reasoned medical explanations connecting the Veteran's brain cancer to the conceded herbicide exposure. Stefl v. Nicholson, 21 Vet.App. 120 (2007). Service connection for the cause of the Veteran's death is warranted.

ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


